FIKE, P.J.,
We have before us plaintiff’s motion for entry of an alleged uncontested divorce decree under Divorce Code §201(d)(l)(i). Plaintiff contends that he is now entitled to a divorce because of a failure by defendant to file a timely counter-affidavit.
At the time plaintiff presented his motion to the court, defense counsel appeared and objected. Defendant argues that a divorce decree under section 201(d)(l)(i) cannot be granted, when, although not timely filed, a counter-affidavit has been presented prior to the presentation of a praecipe to transmit record and entry of divorce decree.
We agree with defendant for the same reasons we asserted when permitting late filing of a counter-affidavit in Sieling v. Sieling, 49 Somerset Leg. J. 372. Consequently, we deny plaintiff’s motion for entry of uncontested divorce decree. Defendant’s counter-affidavit places the case at issue. The divorce is now contested for which appointment of a divorce master is required.
*93ORDER
Now, March 20, 1991, it is ordered that plaintiff’s motion for entry of divorce decree under section 201(d)(l)(i) of the Divorce Code is denied.